 1   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 2   PHOEBE V. REDMOND, ESQ.
     Nevada Bar No. 9657
 3   5100 West Sahara Avenue
     Las Vegas, Nevada 89146
 4   Telephone: (702) 799-5373
     Facsimile: (702) 799-5505
 5   redmopv@nv.ccsd.net
     Attorney for Defendant, CCSD
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    DAVID AND TERRA SHEPARD, as Guardians CASE NO.: 2:18-cv-02084-JAD-NJK
      Ad Litem of KS, a minor,
12
                           Plaintiffs,
13    v.
                                                          STIPULATION AND ORDER TO
14                                                        EXTEND TIME TO FILE JOINT
      CLARK COUNTY SCHOOL DISTRICT,
                                                          PRETRIAL ORDER
15
                           Defendant.
16                                                        (First Request)

17

18

19          IT IS HEREBY STIPULATED by and between Plaintiffs DAVID AND TERRA

20   SHEPARD, as guardians Ad Litem of K.S. (“Plaintiffs”) and Defendant CLARK COUNTY

21   SCHOOL DISTRICT (“CCSD”), by and through their undersigned counsel of record, that the
22   deadline for filing the joint pretrial order currently due on or before September 6, 2019, should
23
     be extended to October 6, 2019. The parties have agreed to amicably settle CASE NO.: 2:18-cv-
24
     02084-JAD-NJK and are in the process of executing a Final Settlement and Release Agreement.
25
     ///
26

27   ///

28
                                                 Page 1 of 2
 1          In addition, although the parties attempted in good faith to resolve this case earlier, final

 2   settlement could not be achieved until facts concerning the availability of appropriate educational
 3
     placements could be ascertained for the 2019-2020 school year.
 4
            WHEREFORE, the parties respectfully request that the Court grant additional time, up to
 5
     and including October 6, 2019, in which to file the joint pretrial order.
 6
     DATED this 6th day of September, 2019.                DATED this 6th day of September, 2019
 7

 8

 9   CLARK COUNTY SCHOOL DISTRICT                          IVIE LAW GROUP, LLC
     OFFICE OF THE GENERAL COUNSEL
10

11
      /s/ Phoebe V. Redmond                                 /s/ Gregory D. Ivie
12   PHOEBE V. REDMOND, ESQ.                               GREGORY D. IVIE, ESQ.
     Nevada Bar No. 9657                                   Nevada Bar No. 8129
13   5100 West Sahara Avenue                               7455 Arroyo Crossing, Suite 220
     Las Vegas, NV 89146                                   Las Vegas, NV 89113
14   Attorneys for Defendant, CCSD                         Attorney for Plaintiffs
15

16

17

18          Based upon the foregoing stipulation, the deadline to file the joint pretrial order shall be
19
                  October 6, 2019
     extended to ________________
20

21
                                                   IT IS SO ORDERED:
22

23                                                 ____________________________________
                                                   U.S. MAGISTRATE JUDGE
24
                                                           September 9, 2019
                                                   DATED: ____________________________
25

26

27

28
                                                 Page 2 of 2
